Opinion by
Mb. Justice Potteb,
The single question in this appeal is as to the allowance of *162interest upon the claim of Peter Sutton, against the estate of his father, Silas Sutton.
Upon the filing of his account as one of the executors of his father, the orphans’ court found that Peter Sutton was indebted to the estate in various sums, aggregating-$3,083.64, upon which interest was charged against him, amounting to $3,073.53, making a total indebtedness of $6,157.17.
The orphans’ court also found that he had a valid claim against the estate, upon October 9, 1879, of $3,168.75, and it allowed him interest thereupon to the date of distribution, $3,696.87, making his total claim against the estate $6,865.62. The Superior Court disallowed the interest upon the credit side of the account, without disturbing the interest charged upon the debit side.
We are at a loss to see upon what basis this can fairly be done. If Peter Sutton had paid to himself the amount of his claim against the estate, out of the funds in his own hands due to the estate, at any time during the period covered by the running of the account, it would have wiped out the interest earning capacity of the sum due to the estate. He owed the estate, and the estate was indebted to him. The amounts were not very far apart, the balance being against the estate, and in favor of Peter Sutton. Whether interest were charged and allowed upon both sides of the account, or upon neither, made but little difference. But, extending as the accounts did, over a period of some eighteen years, it would be most unjust to charge interest upon one side, and not allow it upon the other.
The suggestion in the opinion of the Superior Court that Peter Sutton should have paid the debt to himself, and thus stopped the running of interest against the estate, loses point when it is recalled that this could only have been done by applying the funds of the estate in his hands, which were drawing interest, and this act of payment would have at once destroyed the interest earning power of the fund.
We think the decree of the orphans’ court did substantial justice as to this point, which is the only one in controversy in this appeal.
The judgment of the Superior Court is reversed, and the decree of the orphans’ court is reinstated, and the record is remitted, for the purpose of distribution thereunder.